                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION


TEEL STYLES,                                  )
          Plaintiff,                          )
                                              )
VS.                                           )            CIVIL ACTION NO.
                                              )
TEXAS ATTORNEY GENERAL,                       )            3:18-CV-2167-G (BH)
         Defendant.                           )


        ORDER ACCEPTING FINDINGS, CONCLUSIONS AND
   RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the

findings, conclusions, and recommendation of the U.S. Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the court is of the

opinion that the findings and conclusions of the magistrate judge are correct and they

are accepted as the findings and conclusions of the court.

       By separate judgment, the plaintiff’s claims will be dismissed without prejudice

for lack of subject matter jurisdiction.

       SO ORDERED.

October 9, 2018.




                                           ___________________________________
                                           A. JOE FISH
                                           Senior United States District Judge
